 
 
I 
108th CONGRESS
2d Session
H. R. 5301 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To ensure that the right of an individual to display the flag of the United States on residential property not be abridged. 
 
 
1.Short titleThis Act may be cited as the Freedom to Display the American Flag Act of 2004.  
2.DefinitionsFor purposes of this Act— 
(1)the term flag of the United States has the meaning given the term flag, standard, colors, or ensign under section 3 of title 4, United States Code; 
(2)the terms condominium association and cooperative association have the meanings given such terms under section 604 of Public Law 96–399 (15 U.S.C. 3603); 
(3)the term residential real estate management association has the meaning given such term under section 528 of the Internal Revenue Code of 1986 (26 U.S.C. 528); and 
(4)the term member— 
(A)as used with respect to a condominium association, means an owner of a condominium unit (as defined under section 604 of Public Law 96–399 (15 U.S.C. 3603)) within such association;  
(B)as used with respect to a cooperative association, means a cooperative unit owner (as defined under section 604 of Public Law 96–399 (15 U.S.C. 3603)) within such association; and 
(C)as used with respect to a residential real estate management association, means an owner of a residential property within a subdivision, development, or similar area subject to any policy or restriction adopted by such association.   
3.Right to display the flag of the United StatesA condominium association, cooperative association, or residential real estate management association may not adopt or enforce any policy, or enter into any agreement, that would restrict or prevent a member of the association from displaying the flag of the United States on residential property within the association with respect to which such member has a separate ownership interest or a right to exclusive possession or use.  
4.LimitationsNothing in this Act shall be considered to permit any display or use that is inconsistent with— 
(1)any provision of chapter 1 of title 4, United States Code, or any rule or custom pertaining to the proper display or use of the flag of the United States (as established pursuant to such chapter or any otherwise applicable provision of law); or 
(2)any reasonable restriction pertaining to the time, place, or manner of displaying the flag of the United States necessary to protect a substantial interest of the condominium association, cooperative association, or residential real estate management association.  
 
